Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed November 9, 2021.  Claims 1, 5, 6, 8, 12, and 16 are currently amended.  Claims 2-4 have been canceled.  Claims 1 and 5-19 are pending review in this correspondence.

Drawings
The drawings were received on November 9, 2021.  These drawings are acceptable.

Response to Amendment
	Rejection of claims 6 and 16 for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1, 2, 7, 15, and 17 as being anticipated by Hofstetter et al (Us 2013/0001242 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 1, 3, 6, and 16 as being anticipated by Hirabayashi et al (USP 5,472,323) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 1 and 2 as being anticipated by Zelechonok (US 8,449,274 B1) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claim 5 as being unpatentable over Hirabayashi et al (USP 5,427,323) in view of Zelechonok (US 8,449,274 B1) is withdrawn in view of applicant’s claim amendments and cancelations.
Allowable Subject Matter
Claims 1 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach: a) that the at least one soft-magnetic separating body is a disk-shaped separating body whose average radial dimension orthogonally to the piston axis is larger than its average axial dimension along the piston axis (claim 1); or b) that the permanent-magnet piston subassembly further comprises an axial longitudinal end, constituting a sealing longitudinal end, a sealing arrangement joined to the sheath tube for movement together, which arrangement comprises a sealing portion that proceeds axially in a direction away from the sheath tube and comprises a sleeve configuration which protrudes axially away from the sheath tube and projects in an axial portion radially beyond the sheath tube (claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        November 17, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796